U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB AMENDMENT NUMBER 1 xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-22711 BLUEGATE CORPORATION (Exact name of registrant as specified in its charter) Nevada 76-0640970 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 701 North Post Oak, Road, Suite 600, Houston, Texas 77024 (Address of Principal Executive Office) (713) 686-1100 (Issuer’s Telephone Number, Including Area Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filings requirements for the past 90 days. Yes xNo o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each the issuer's classes of common equity, as of the latest practicable date: 13,592,084 common shares outstanding as of April 24, 2007. Transitional Small Business Disclosure Format (Check One): YesoNo x EXPLANATORY NOTE The registrant is filing this Amendment No. 1 on Form 10-QSB/A to its first quarter report on Form 10-QSB for the period ended March 31, 2007, originally filed April 26, 2007, for the new Exhibits 31.1 and 31.2. BLUEGATE CORPORATION TABLE OF CONTENTS PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Unaudited Consolidated Financial Statements F-1 Unaudited Consolidated Balance Sheets as of March 31, 2007and December 31, 2006 F-1 Unaudited Consolidated Statements of Operations for the three months ended March 31, 2007 and 2006 F-2 Unaudited Consolidated Statement of Stockholders’ Deficit for the three months ended March 31, 2007 F-3 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2007 and 2006 F-4 Notes to Unaudited Consolidated Financial Statements F-5 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS I-1 ITEM 3. CONTROLS AND PROCEDURES I-6 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS II-1 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS II-1 ITEM5. OTHER INFORMATION II-1 ITEM 6. EXHIBITS II-1 SIGNATURES II-2 CERTIFICATIONS II-3 Table of Contents ITEM 1.FINANCIAL STATEMENTS BLUEGATE CORPORATION CONSOLIDATED BALANCE SHEETS UNAUDITED March 31, December 31, 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 209,058 $ 256,121 Accounts receivable, net 448,977 280,353 Inventory 6,297 15,652 Prepaid expenses and other 26,034 33,295 Total current assets 690,366 585,421 Property and equipment, net 93,749 92,033 Intangibles, net 13,953 12,301 Total assets $ 798,068 $ 689,755 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ 210,780 $ 296,567 Accrued liabilities 117,986 85,626 Note payable to individual 315,000 - Note payable 12,800 12,800 Notes payable to related parties 150,481 122,174 Bank line of credit payable 44,546 44,590 Deferred revenue 1,054,593 1,189,236 Total current liabilities 1,906,186 1,750,993 Commitments and contingencies Stockholders’ deficit: Series A Convertible Non-Redeemable Preferred stock, $.001 par value, 20,000,000 shares authorized; no shares issued and outstanding - - Series B Convertible Non-Redeemable Preferred stock, $.001 par value, 10,000,000 shares authorized;no shares issued and outstanding - - Common stock, $.001 par value, 50,000,000 shares authorized, 13,592,084 and 12,130,311 shares issued and outstanding at March 31, 2007 and December 31, 2006, respectively 13,592 12,130 Additional paid-in capital 21,655,023 19,627,159 Accumulated deficit (22,776,733 ) (20,700,527 ) Total stockholders’ deficit (1,108,118 ) (1,061,238 ) Total liabilities and stockholders’ deficit $ 798,068 $ 689,755 See accompanying notes to consolidated financial statements F-1 Table of Contents BLUEGATE CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2 UNAUDITED March 31, 2007 2006 Service revenue $ 1,361,067 $ 935,649 Cost of services 733,512 422,740 Gross profit 627,555 512,909 Selling, general and administrative expenses 867,459 477,899 Compensation expense 1,797,125 788,374 Loss from operations (2,037,029 ) (753,364 ) Interest expense (39,177 ) (263,385 ) Other income - 4,213 Net loss $ (2,076,206 ) $ (1,012,536 ) Basic and diluted loss per common share: $ (0.16 ) $ (0.15 ) Weighted average shares outstanding 12,708,063 6,889,515 See accompanying notes to consolidated financial statements F-2 Table of Contents BLUEGATE CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS' DEFICIT THREE MONTHS ENDED MARCH 31, 2007 UNAUDITED ADDITIONAL COMMON STOCK PAID-IN ACCUMULATED SHARES CAPITAL CAPITAL DEFICIT TOTAL Balance at December 31, 2006 12,130,311 $ 12,130 $ 19,627,159 $ (20,700,527 ) $ (1,061,238 ) Issuance of common stock and warrants for cash 800,000 800 399,200 400,000 Issuance of common stock for compensation 150,000 150 142,350 142,500 Issuance of common stock for services 421,773 422 329,103 329,525 Common stock options issued for services 1,011,156 1,011,156 Issuance of common stock and warrants accounted for: - accounts payable 30,000 30 14,970 15,000 - services 60,000 60 131,085 131,145 Net loss (2,076,206 ) (2,076,206 ) Balance at March 31, 2007 13,592,084 $ 13,592 $ 21,655,023 $ (22,776,733 ) $ (1,108,118 ) See accompanying notes to consolidated financial statements F-3 Table of Contents BLUEGATE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2 UNAUDITED March 31, 2007 2006 Cash flows from operating activities: Net loss $ (2,076,206 ) $ (1,012,536 ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of debt discount - 242,316 Depreciation and amortization 13,918 20,151 Common stock issued for services 329,525 16,220 Common stock options issued for services 1,011,156 294,926 Common stock issued for compensation 142,500 - Common stock and warrants issued for services 131,145 - Accounts receivable (168,623 ) 85,118 Prepaid expenses and other current assets 16,615 (2,741 ) Accounts payable and accrued liabilities (38,426 ) (25,311 ) Deferred revenue (134,644 ) 151,948 Net cash used in operating activities (773,040 ) (229,909 ) Cash flows from investing activities: Proceeds from note receivable - 32,000 Purchase of property and equipment (17,287 ) (1,457 ) Net cash (used in) provided by investing activities (17,287 ) 30,543 Cash flows from financing activities: Change in bank overdraft - 68,365 Proceeds from related party short term debt 241,753 375,394 Payments on related party short term debt (213,445 ) (111,099 ) Net change in bank line of credit (44 ) - Proceeds from note payable 315,000 - Common stock and warrants issued for cash 400,000 195,000 Net cash provided by financing activities 743,264 527,660 Net (decrease) increase in cash and cash equivalents (47,063 ) 328,294 Cash and cash equivalents at beginning of period 256,121 27,791 Cash and cash equivalents at end of period $ 209,058 $ 356,085 Non Cash Transactions: Issuance of common stock and warrants for conversion of accounts payable $ 15,000 $ - Supplemental information: Cash paid for interest 7,677 21,069 See accompanying notes to consolidated financial statements F-4 Table of Contents BLUEGATE CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS UNAUDITED 1. BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Bluegate Corporation, have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Bluegate's Annual Report filed with the SEC on Form 10-KSB. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which substantially duplicate the disclosure contained in the audited financial statements for fiscal 2006 as reported in the Form 10-KSB have been omitted. RECLASSIFICATIONS We have reclassified certain prior-year amounts to conform to the current year’s presentation. 2. GOING CONCERN CONSIDERATIONS During the three months ended March 31, 2007 and 2006, Bluegate has been unable to generate cash flows sufficient to support its operations and has been dependent on debt and equity raised from qualified individual investors. In addition to negative cash flow from operations, Bluegate has experienced recurring net losses, and has a negative working capital and shareholders’ deficit. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might be necessary if Bluegate is unable to continue as a going concern. 3. NOTES PAYABLE Notes payable at March 31, 2007 and December 31, 2006 are summarized below: 3/31/2007 12/31/2006 Secured note payable: On March 8, 2007, we borrowed $315,000 and issued a note payable secured by Bluegate’s accounts receivable. The $315,000 note plus $31,500 is due on May 15, 2007. The $31,500 was recorded as interest expense. $ 315,000 $ - $ 315,000 $ - Unsecured notes payable: 10% note payable due upon demand $ 12,800 $ 12,800 $ 12,800 $ 12,800 Unsecured notes payable to related parties: During 2006, the Company entered into a line of credit agreement with each of two related parties, our CEO Manfred Sternberg and our President William Koehler, for Bluegate to borrow up to $500,000 each. During the three months ended March 31, 2007, we borrowed $241,753 from related parties, with interest rates ranging from 7.35% to 29.99% on their underlying credit cards. During the same period, we made payments of $213,445 on related party notes. Notes payable to William Koehler due on demand $ 51,587 $ 41,910 Notes payable to Manfred Sternberg due on demand 98,894 80,264 $ 150,481 $ 122,174 Unsecured bank line of credit: The Company has a bank line of credit to borrow up to $50,000. As of March 31, 2007, the Company had an outstanding payable balance of $44,546 and an available balance to borrow of $5,454. The interest rate was 11% as of March 31, 2007. $ 44,546 $ 44,590 $ 44,546 $ 44,590 F-5 Table of Contents 4. EQUITY TRANSACTIONS During the quarter ended March 31, 2007, Bluegate completed the following equity transactions: Issuance of common stock and warrants for cash: (1) During the quarter ended March 31, 2007, we issued 800,000 shares of common stock, warrants for 800,000 shares of our common stock at an exercise price of $0.75 per share and warrants for 400,000 shares of our common stock at an exercise price of $1.00 per share, for $400,000 in connection with a private placement of our securities. The relative fair value of the stock and warrants in these transactions were $108,576 and $291,424, respectively. Issuance of common stock for compensation: (2) In January 2007, we issued 150,000 shares of common stock to an employee for compensation. The common stock had a market value of $142,500 on the date of issuance. We expensed $142,500 in quarter ending March 31, 2007 related to this transaction. Issuance of common stock for services: (3) In January 2007, we issued 300,000 shares of common stock to a consultant for services rendered. The common stock had a market value of $225,000 on the date of issuance. We expensed $225,000 in the quarter ending March 31, 2007 related to this transaction. (4) In February and March 2007, we issued 21,773 shares of common stock valued at $19,525 as payment to a consultant and two vendors for services rendered.
